Citation Nr: 0720305	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-21 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1950 to July 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in  St. Louis, Missouri.  The claims folder is 
in the jurisdiction of the VA Regional Office in Wichita, 
Kansas (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran is seeking entitlement to service connection for 
PTSD.  In particular, the veteran claims that he engaged in 
combat and was exposed to stressful events inservice while 
serving on the Island of Chodo in Korea.  The veteran's 
Report of Separation, Form DD 214, revealed that he served on 
active duty in the Air Force from July 1950 to July 1954 and 
was awarded the National Defense Service Medal, Korean 
Service Medal, United Nations Service Medal, and 
Distinguished Unit Citation.  The veteran's DD 214 does not 
reflect that he received an award or medal that is indicative 
of combat.  However, engagement in combat with the enemy is 
not necessarily determined simply by reference to the 
existence or nonexistence of certain awards.  See West v. 
Brown, 7 Vet. App. 70, 76 (1994); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).

The Board notes that VA medical evidence in the claims file 
contains a current diagnosis of PTSD.  The Board also 
observes that the RO denied the veteran's claim for service 
connection for PTSD because combat duty had not been shown, 
and the evidence of record did not demonstrate a verified 
stressor inservice.

In a March 2004 stressor statement, the veteran reported 
having been bombed and shot at from the mainland by North 
Koreans while inservice.  The veteran did not identify any 
particular locations or time periods when the attack(s) 
occurred.  In May 2005, the RO sent a letter to the veteran 
requesting that he provide more information with regard to 
his inservice stressors.  The veteran's response, dated May 
2005, failed to provide any further information.

The Board notes that the RO contacted the U.S. Armed Services 
Center for Unit Records Research (now the U.S. Army and Joint 
Services Records Research Center or JSRRC) in April 2004 to 
research the veteran's alleged service stressors.  JSRRC 
responded that it was unable to verify the stressors, as the 
identified time period was too broad, and the veteran's 
group, squad and wing were not provided. 

In February 2006, after the appeal had been certified to the 
Board, the veteran submitted a photocopy of a letter dated in 
October 1952 that he had written to his half-brother while in 
service.  The letter detailed an alleged attack on the 
veteran's camp on Chodo Island in which he stated that he was 
bombed and shot at by the "reds," and that he hid in a fox 
hold for approximately one and a half hours while the bombing 
continued.  The Board finds that, given the evidence 
discussed above, the RO should again attempt to verify the 
stressors alleged by the veteran with JSRRC.  See Zarycki v. 
Brown, 6 Vet. App. 91 (1993).

In attempting to obtain this evidence, the RO should inform 
the veteran that his cooperation is essential to this task.  
The Court has noted that, in cases such as this one, "[t]he 
factual data required, i.e., names, dates and places, are 
straightforward facts and do not place an impossible and 
onerous task on [the veteran].  The duty to assist is not a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  If, upon remand, the RO is unsuccessful in 
developing evidence to show that the veteran engaged in 
combat with the enemy, the RO must inform the veteran that he 
is required to submit "other credible supporting evidence," 
such as the statements of fellow service members who 
witnessed the stressful events that the veteran alleges he 
experienced inservice.  38 C.F.R. § 3.304(f); Doran v. Brown, 
6 Vet. App. 283, 289 (1994). 



Accordingly, the case is remanded for the following action:

1.  The RO must request from the veteran 
a comprehensive statement containing as 
much detail as possible regarding the 
stressors to which he was exposed during 
service, to include the veteran's group, 
squad, and wing.  The veteran must be 
asked to provide specific details of the 
claimed stressful events during service, 
such as dates, places, detailed 
descriptions of the events, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
RO must indicate that the veteran must 
estimate the date within a three month 
period in which any alleged stressor has 
occurred.  The RO must also notify the 
veteran that this information is 
necessary to obtain supportive evidence 
of the stressful events and that failure 
to respond may result in adverse action 
against his claim. 

2.  Whether or not the additional 
evidence is obtained, the RO must review 
the claims file and prepare a summary of 
the claimed stressors.  The RO must send 
this summary and the information of 
record regarding the veteran's service, 
including copies any records relevant to 
the PTSD claim, to JSRRC, and must ask 
JSRRC to provide any available 
information that might corroborate the 
veteran's alleged inservice stressors.  
The Board notes that the veteran recently 
submitted a copy of a letter drafted by 
him, dated October 25, 1952, which notes 
that his camp on Chodo Island had been 
bombarded by the enemy a couple days 
earlier.

 If JSRRC is unable to provide the 
specific information requested, they must 
be asked to direct the RO to any 
additional appropriate sources.  All 
documentation received by the RO from 
JSRRC must be associated with the claims 
file.  The RO must ask JSRRC to discuss 
in its response what the records show 
with regard to the stressors identified 
by the veteran.  

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether the 
veteran "engaged in combat with the 
enemy."  If so, the RO must accept the 
veteran's lay testimony, in the absence 
of evidence to the contrary and as long 
as it is credible and consistent with the 
circumstances of service, as conclusive 
evidence of the occurrence of the 
stressor.  If the RO determines that the 
evidence does not show that the veteran 
"engaged in combat with the enemy," the 
RO must consider all credible supporting 
evidence developed to show that the 
veteran did experience the alleged 
stressors and determine whether the 
evidence is sufficient to establish the 
occurrence of the stressor.

4.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, a VA psychiatric examination 
must be scheduled to determine the 
diagnoses of all psychiatric disorders 
that are present.  The entire claims 
file must be made available to the 
examiner prior to this examination.  All 
indicated tests are to be conducted.  
The RO must inform the examiner that 
only a stressor(s) which has been 
verified by the RO may be used as a 
basis for a diagnosis of PTSD.  After 
receipt of any test results, and 
completion of a psychiatric evaluation, 
the examiner must provide an opinion as 
to whether the veteran currently has 
PTSD.  If the diagnosis of post-
traumatic stress disorder is deemed 
appropriate, the examiner must specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce post-traumatic 
stress disorder; and (2) whether there 
is a link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the record and found 
sufficient to produce post-traumatic 
stress disorder by the examiner.  If a 
diagnosis of PTSD is not deemed 
appropriate, the examiner must explain 
this position in light of the other 
findings of PTSD.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed.

5.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable. 

6.  After the development requested has 
been completed, the RO must readjudicate 
the claim of entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 75 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. § 5109B, 7112).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



